UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Amendment No. ) ý ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 ¨TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-210350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 604 - 700 West Pender Street, Vancouver, British Columbia Canada, V6C 1G8 (Address of principal executive offices)(Zip Code) Registrant’s telephone, including area code:(866) 355-3644 Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par valueNot Applicable (Title of class)(Name of each exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No ý As of June 29, 2012, the last trading day of the Company’s second fiscal quarter, the aggregate market value of the Company’s common equity held by non-affiliates computed by reference to the closing price of $0.12 was:$1,287,526. The number of shares of our common stock outstanding as of March 4, 2013 was: 14,693,488. Documents Incorporated by Reference Certain sections of the registrant’s definitive proxy statement relating to its 2013 annual stockholders’ meeting to be held on June 21, 2013, are incorporated by reference into Part III of this Annual Report on Form 10-K. Table of Contents FORM 10-K DELTA OIL & GAS, INC. DECEMBER 31, 2012 Table of Contents Page Cautionary Note Regarding Forward Looking Statements 3 PART I Item 1.Business. 5 Item 1A.Risk Factors. 12 Item 1B.Unresolved Staff Comments. 20 Item 2.Properties. 20 Item 3. Legal Proceedings. 27 Item 4.Mine Safety Disclosures. 27 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 28 Item 6.Selected Financial Data. 30 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 31 Item 7A.Quantitative and Qualitative Disclosures About Market Risk. 36 Item 8. Financial Statements and Supplementary Data. 36 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 36 Item 9A. Controls and Procedures. 36 Item 9B. Other Information. 37 PART III Item 10. Directors, Executive Officers and Corporate Governance. 38 Item 11.Executive Compensation. 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 38 Item 13. Certain Relationships and Related Transactions, and Director Independence. 38 Item 14.Principal Accounting Fees and Services. 38 PART IV Item 15. Exhibits,Financial Statement Schedules. 39 Glossary Signature Page Exhibit Index - 2 - Table of Contents Cautionary Note Regarding Forward Looking Statements This annual report contains forward-looking statements as that term is defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continue,” “intends,” and other variations of these words or comparable words.In addition, any statements that refer to expectations, projections or other characterizations of events, circumstances or trends and that do not relate to historical matters are forward-looking statements.These forward-looking statements are based largely on our expectations or forecasts of future events, can be affected by inaccurate assumptions, and are subject to various business risks and known and unknown uncertainties, a number of which are beyond our control.Therefore, actual results could differ materially from the forward-looking statements contained in this document, and readers are cautioned not to place undue reliance on such forward-looking statements.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Important factors that may cause the actual results to differ from the forward-looking statements, projections or other expectations include, but are not limited to, the following: · risk that we will not be able to remediate identified material weaknesses in our internal control over financial reporting; · changes in our business strategy; · the uncertainty of reserve estimates and timing of development expenditures; · access and availability of materials, equipment, supplies, labor and supervision, power and water; · results of current and future exploration activities; · results of pending and future feasibility studies; · accidents and labor disputes; · disappointing results from our exploration or development efforts; · failure to meet our revenue or profit goals or operating budget; · decline in demand for our common stock; · changes in general market conditions; · investor perception of our industry or our prospects; · technological changes in the oil and gas exploration industry, including technological innovations by competitors or in competing technologies; - 3 - Table of Contents · the proximity of natural gas production to natural gas pipelines; · the availability of pipeline capacity; · the demand for oil and natural gas by utilities and other end users; · the availability of alternate fuel sources; · the effect of inclement weather, such as hurricanes; · changes in oil and gas exploration, processing and overhead costs; · unexpected changes in business and economic conditions; · changes in interest rates and currency exchange rates; · commodity price fluctuations, including changes in the worldwide price for oil and gas; · state and federal regulation of oil and natural gas marketing; · federal regulation of natural gas sold or transported in interstate commerce; and · local and community impacts and issues. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.You should not place undue reliance on these forward-looking statements, which speak only as of the date of this report.Except as required by law, we do not undertake to update or revise any of the forward-looking statements to conform these statements to actual results, whether as a result of new information, future events or otherwise. As used in this annual report, “Delta Oil & Gas,” “Delta”, the “Company,” “we,” “us,” or “our” refer to Delta Oil & Gas, Inc., unless otherwise indicated. If you are not familiar with the oil and gas terms used in this report, please refer to the definitions of these terms under the caption “Glossary” at the end of Item15 of this report. - 4 - Table of Contents PART I ITEM 1. BUSINESS. Business of Delta Oil & Gas We were incorporated under the laws of the State of Colorado on January 9, 2001 under the name Delta Oil & Gas, Inc. We are engaged in the acquisition, development and production of oil and natural gas properties in North America.We seek to acquire and develop properties with undeveloped reserves that are economically attractive to us.We will employ expertise in geological and geophysical areas to mitigate, as reasonably possible, the inherent risk of oil and gas exploration.We seek to create value and reduce risks through the acquisition and development of property interests in areas that have: · Significant undeveloped reserves; · Close proximity to developed markets for oil and natural gas; and · Existing infrastructure or the ability to install our own infrastructure of oil and natural gas pipelines and production platforms. During the first and second quarters of 2010, management engaged in a detailed strategic review of all of our development lands, exploratory lands and working interest partners held at that time.The outcome of these reviews lead to an internal declaration of core and non-core properties. Those properties within the “Core” grouping were to receive priority focus for development and expansion and those in the “non-core” grouping were to be considered as low priority for development and considered for divestment should offers fall within range of what management believes are their true values. Historically, we have taken small working interest positions in multiple and diverse projects.Under our current Core / Non-core strategy, we generally focus on larger working interest relationships in substantive project areas and move to strategically explore and develop those projects.We believe that this core strategy will enable us to develop Delta Oil & Gas to the next level in its growth towards becoming a significant oil and natural gas producing entity. Our current focus is on the exploration of our Core land portfolio comprised of working interests in acreage in Eastern Texas, King City, California and the Lonestar Prospect (described below). Our producing interests in South Central Oklahoma contribute strong cash flow, but because our working interests fall below management’s threshold for participating working interest percentages and with little or no opportunity to increase these percentages, this portfolio of lands has been designated as non-core. CORE PROPERTIES Texas Prospect On July 15, 2009, we entered into an assignment agreement with Mr.BarryLasker (the “Assignor”) and were assigned all of Assignor’s rights and obligations under two oil, gas and liquid hydrocarbon lease agreements, each dated March 26, 2009 (the “Leases”) covering an aggregate area of approximately 243 acres in Newton County, Texas (the “Texas Prospect”).These Leases provide us with the ability to drill up to 3 exploration wells. Following our disposition of a 60% interest in the Leases to Hillcrest Resources Ltd. (“Hillcrest”) in December 2009, we are responsible for 40% of all costs allocated to the Leases, drilling and completion of up to 3 exploration wells. We have drilled and completed the first two exploration holes. Once the 3 exploration wells are drilled, completed and production commences, if at all, we will receive a percentage distribution of net revenue, after deduction of all applicable expenses and royalties of approximately 24%, according to the following table: - 5 - Table of Contents Net Revenue Distribution Before Payout After Payout Well #1 36% 20% Well #2 36% 24% Well #3 36% 24% Under the terms of the Leases, we have the ability to participate in additional wells drilled in the Texas Prospect.In the event that we elect to participate, we will negotiate with Hillcrest our respective levels of participation in additional wells.Our percentage of the costs and net revenue distribution, both before and after payout, associated with each additional well will be proportional to our level of participation. We paid our proportionate share of the drilling and completion costs during the quarter ended June 30, 2010.On June 4, 2010, the first well (the “Donner #1”) was successfully drilled and encountered hydrocarbons.The well was completed and the well went into production during the quarter ended September 30, 2010.On August 4, 2011, we successfully drilled and completed the second well (the “Donner #2”).The following represents the revenue from the drilling program: Well Name Year ended Dec 31, 2012 Year ended Dec 31, 2011 Donner #1 $ $ Donner #2 $ $ The decrease in revenue was caused by Donner #1being in production for 12 months of fiscal 2012 at a reduced Net Revenue Distribution as described above when compared to 2011.The reduction in revenue for Donner #1 was due to a reduction in the Net Revenue Distribution from 36% to 20% resulting from the well reaching Payout.Payout refers to the return of our initial investment in the well and the costs of operating the well until Payout has been achieved. The increase in revenue for Donner #2 was caused by the conversion of the well from oil to natural gas when compared to fiscal 2011.The well has not achieved Payout and hence the Net Revenue Distribution will remain at 36%. King City, California On May 25, 2009, we entered into a farm-out agreement with Sunset Exploration (“Sunset”), a California corporation, to participate in the drilling and exploration of lands located in Monterey County, California.The prospect area where the drilling and exploration will take place is comprised of approximately 10,000 acres.We are obligated to pay 66.67% of the costs of the initial test well up to casing point, in order to earn a 40.0% working interest.Thereafter, we will be obligated to pay 40.0% of the costs of any future wells in which we elect to participate in order to earn a 40.0% working interest.We paid Sunset $100,000 as an advance towards the permitting and processing of lands and the costs of a gravity survey and a 2D seismic program. We completed a gravity survey and 2D seismic program in 2010 and extensively reviewed the data provided from the program.We were encouraged by the results which appear to be indicating the potential for significant hydrocarbon targets. The logs indicated potential pay zones and we are currently in the process of completing a test well with a view toward full production if the tests indicate an economic potential, which cannot be assured. The Company is further evaluating the well for economic production of hydrocarbons. The first exploration well was drilled in November 2011 at a cost of $565,268 with further costs of $95,317 for the year ended December 31, 2012. - 6 - Table of Contents On September 7, 2012, the Company entered into a farm-out agreement with MPG King City Project, L.P. (“MPG”), pursuant to which the Company received $300,000 in exchange for a 25% working interest in the SBV 2-32 well.MPG’s working interest will revert to a 20% working interest after Sunset pays a penalty of 400% as a result of Sunset’s election not to pay its requisite portion of the completion costs related to the well.MPG also received a 20% working interest in all additional wells drilled in the area of mutual interest.MPG is subsequently responsible for 25% of the completion costs. Premont Northwest Field, USA On August 20, 2012, the Company acquired its 10% working interest in the Garcia #3 and the continuing development rights in the field with an agreement with Progas Energy Services LLC, a Texas oil & gas company (“Progas”) to jointly develop, the field located in Jim Wells County, Texas, known as the Premont Northwest Field.The Company acquired these interests through the issuance to Progas of 236,134 common shares valued at $35,480 and its pro-rata share of drilling costs, which amount due $49,460. The Company has also paid its pro-rata share of $42,000 for two re-completions. Lonestar Prospect, California, USA On September 1, 2010, we entered into an agreement for the joint exploration and development of the Lonestar Prospect located in Colusa County, California.We are obligated to pay 25% of the costs in order to earn a 20% working interest in the initial well, named internally as California #1-1.As at December 31, 2011, we had expended an aggregate of $329,804 in drilling and completion costs for California #1-1.In November 2010, this well was fully logged and tested and a 9,000 foot wholly owned pipeline installed.The well started production during November 2010, and the costs have been transferred to the proved costs pool for depletion.The following represents the revenue from the drilling program: Well Name Year ended Dec 31, 2012 Year ended Dec 31, 2011 California #1-1 $ nil $ We did not generate any revenue from the California #1-1 during the year ended December 31, 2012 due to oursale of our working interest in the California #1-1 on December 1, 2011 for net proceeds of $25,000. NON-CORE PROPERTIES 2009-3 Drilling Program - 4 Wells On August 7, 2009, we entered into an agreement with Ranken Energy Corporation (“Ranken Energy”) to participate in a four well drilling program in Garvin County, Oklahoma (the “2009-3 Drilling Program”).We purchased a 6.25% working interest before casing point and 5.0% working interest after casing point in the 2009-3 Drilling Program for $37,775.In addition to the total buy-in cost, we are responsible for our proportionate share of the drilling and completion costs.The first well (the “Jackson #1-18”) started production during the quarter ending March 31, 2010, the second well (the “Miss Gracie #1-18”) started production during the quarter ending June 30, 2010 and the third well (“Joe Murray Farms”) started production during the quarter ended September 30, 2010.On August 18, 2011, we plugged and abandoned Jackson #1-18 due to the well being uneconomic.The following represents the revenues from this drilling program: Well Name Year ended Dec 31, 2012 Year ended Dec 31, 2011 Miss Gracie #1-18 $ $ Joe Murray Farms $ $ - 7 - Table of Contents The decrease in revenues for Miss Gracie #1-18 and Joe Murray Farms was due to a reduction in production for the period as compared to the corresponding prior year.The reduced production was caused by a general decline in the wells’ reserves. Due to ongoing legal proceedings potentially impacting the Joe Murray Farms well, the revenue reported from the Joe Murray Farms well for the year ended December 31, 2012 and December 31, 2011 reflects fifty percent (50%) of the total revenues generated from production and the remaining fifty percent (50%) is being escrowed pending the outcome of these proceedings and has not been recognized as revenue.We have recognized an aggregate of $151,629 in revenue from the Joe Murray Farms well and $151,629 is the other fifty percent amount as of December 31, 2012 that is being escrowed pending the outcome of these proceedings and has not been recognized as revenue. 2009-1 Drilling Program - 5 Wells On July 27, 2009, we entered into an agreement with Ranken Energy to participate in a five well drilling program in Garvin County, Oklahoma (the “2009-1 Drilling Program”).We initially acquired a 5.0% working interest in the 2009-1 Drilling Program in exchange for our payment of a total of $13,125 in buy-in costs, which equates to $2,625 in buy-in costs for each well, plus our proportionate share of the drilling and completion costs.During the fourth quarter of 2009, our working interest in the 2009-1 Drilling Program was reduced to 3.75%.The reduction in our working interest was attributable to the land owner exercising an option to increase its working interest causing a proportional reduction to all working interests held in this drilling program. The first three wells in this drilling program referred to as Saddle #1-18, Saddle #2-18 andSaddle #3-18 started to produce hydrocarbons during the quarter ending March 31, 2010.Total revenue received from all three wells for the year ended December 31, 2012 was $7,912 (December 31, 2011: $21,410); the decrease was caused by a decrease in production due to a decline in the reserves of the wells. 2007-1 Drilling Program - 3 Wells On September 10, 2007, we entered into an agreement with Ranken Energy to participate in a four well drilling program in Garvin County, Oklahoma (the “2007-1 Drilling Program”).Drilling of the first and second wells (the “Pollock #1-35” and the “Hulsey #1”) was completed in the N.E. Anitoch Prospect and the Washington Creek Prospect respectively.The Pollock #1-35 did not prove to be commercially viable. Drilling of the third well in this drilling program (the “River #1”) was completed during the three months ended September 30, 2008.River #1 is currently in production and the total revenue received for the year ended December 31, 2012 was $15,808 (December 31, 2011: $28,185); the decrease in revenue was primarily attributable to a decrease in production due to declining reserves and a reduction in natural gas prices. Hulsey #1-8 started producing during the first quarter of 2008 and the total revenue received for the year ended December 31, 2012 was $51,976 (December 31, 2011: $67,566).The decrease in revenue was caused by a decrease in production. Hulsey #2-8 commenced production during the three months ended March 31, 2009 and produced $28,349 for the year ended December 31, 2012 (December 31, 2011: $22,182).The increase for the year ended December 31, 2012, as compared to the year ended December 31, 2011, was caused by small increase in production.Our proportionate costs associated with the Hulsey #2-8 well amounted to $139,674, which was moved to the proved properties cost pool for depletion. 2006-3 Drilling Program On April 17, 2007, we entered into an agreement with Ranken Energy to participate in a six well drilling program in Garvin and Murray counties in Oklahoma (the “2006-3 drilling Program”).The leases secured and/or lands to be pooled for this drilling program total approximately 820 net acres. We agreed to take a 10% working interest in this program. Three wells drilled (the “Wolf #1-7”, the “Loretta #1-22” and the “Ruggles #1-15”) were deemed by the operator to not be commercially viable and as such, were plugged and abandoned in September 2007. Three other wells (the “Elizabeth #1-25”, the “Plaster #1-1” and the “Dale #1 re-entry”) drilled in August and September 2007 were deemed by the operator to be commercially viable and production casing was set in each.The Plaster #1 encountered hydrocarbon showings and produced natural gas commencing in January, 2008, but was sold in the second quarter of 2011 for net proceeds of $7,603.The Dale #1 re-entry has been producing in the range of 2 to 3 barrels of oil per day.The Elizabeth #1-25 has been plugged and abandoned as of February 7, 2008.The Plaster #1well was sold in the second quarter of 2011 for net proceeds of $7,603, resulting in a loss on the sale of $8,128. Total revenue received from Plaster #1 and Dale #1 wells for the year ended December 31, 2012 was $nil (December 31, 2011: $1.534). - 8 - Table of Contents Total revenue received from the Plaster #1 and Dale #1 wells for the year ended December 31, 2012 was $nil (December 31, 2010: $1,534). Market for Our Products and Services Each oil and gas working interest that we now own and those that we may later acquire a percentage of interest in will have an operator who will be responsible for marketing production. The availability of a ready market for oil and gas and the prices of such oil and gas depend upon a number of factors which are beyond our control. These include, among other things: •the level of domestic production; •actions taken by foreign oil and gas producing nations; •the availability of pipelines with adequate capacity; •the availability and marketing of other competitive fuels; •fluctuating and seasonal demand for oil, gas and refined products; and •the extent of governmental regulation and taxation (under both present and future legislation) of the production, importation, refining, transportation, pricing, use and allocation of oil, gas, refined products and alternative fuels. In view of the many uncertainties affecting the supply and demand for crude oil, gas and refined petroleum products, it is not possible to predict accurately the prices or marketability of the gas and oil produced for sale. In addition, the oil and gas industry as a whole also competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers.The price and availability of alternative energy sources could adversely affect our revenue. Competition The oil and natural gas industry is intensely competitive, and we compete with other companies that have greater resources. Many of these companies not only explore for and produce oil and natural gas, but also carry on midstream and refining operations and market petroleum and other products on a regional, national or worldwide basis. These companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. In addition, these companies may have a greater ability to continue exploration activities during periods of low oil and natural gas market prices. Our larger or integrated competitors may be able to absorb the burden of existing, and any changes to, federal, state, local and tribal laws and regulations more easily than we can, which would adversely affect our competitive position. Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. In addition, because we have fewer financial and human resources than many companies in our industry, we may be at a disadvantage in bidding for exploratory prospects and producing oil and natural gas properties. Patents, Licenses, Trademarks, Franchises, Concessions, Royalty Agreements, or Labor Contracts We do not own, either legally or beneficially, any patent or trademark. Research and Development We did not incur any research and development expenditures in the fiscal years ended December 31, 2012 or 2011. - 9 - Table of Contents Governmental Regulation We monitor and comply with current government regulations that affect our activities, although our operations may be adversely affected by changes in government policy, regulations or taxation. There can be no assurance that we will be able to obtain all of the necessary licenses and permits that may be required to carry out our exploration and development programs. It is not expected that any of these controls or regulations will affect our operations in a manner materially different than they would affect other natural gas and oil companies operating in the areas in which we operate. United States Government Regulation The United States federal government and various state and local governments have adopted laws and regulations regarding the protection of human health and the environment. These laws and regulations may require the acquisition of a permit by operators before drilling commences, prohibit drilling activities on certain lands lying within wilderness areas, wetlands, or where pollution might cause serious harm, and impose substantial liabilities for pollution resulting from drilling operations, particularly with respect to operations in onshore and offshore waters or on submerged lands. These laws and regulations may increase the costs of drilling and operating wells. Because these laws and regulations change frequently, the costs of compliance with existing and future environmental regulations cannot be predicted with certainty. The transportation and certain sales of natural gas in interstate commerce are heavily regulated by agencies of the federal government. Production of any oil and gas by properties in which we have an interest will be affected to some degree by state regulations. States have statutory provisions regulating the production and sale of oil and gas, including provisions regarding deliverability. Such statutes and the regulations are generally intended to prevent waste of oil and gas and to protect correlative rights to produce oil and gas between owners of a common reservoir. State regulatory authorities may also regulate the amount of oil and gas produced by assigning allowable rates of production to each well or pro-ration unit. Any exploration or production on Federal land will have to comply with the Federal Land Management Planning Act which has the effect generally of protecting the environment. Any exploration or production on private property whether owned or leased will have to comply with the Endangered Species Act and the Clean Water Act. The cost of complying with environmental concerns under any of these acts varies on a case by case basis. In many instances the cost can be prohibitive to development. Environmental costs associated with a particular project must be factored into the overall cost evaluation of whether to proceed with the project. Environmental Regulation Oil and natural gas exploration, development and production operations are subject to stringent laws and regulations governing the discharge of materials into the environment or otherwise relating to environmental protection. Numerous governmental agencies, such as the U.S. Environmental Protection Agency, or EPA, issue regulations which often require difficult and costly compliance measures that carry substantial administrative, civil and criminal penalties and may result in injunctive obligations for failure to comply. These laws and regulations may require the acquisition of a permit before drilling commences, restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling and production activities, limit or prohibit construction or drilling activities on certain lands lying within wilderness, wetlands, ecologically sensitive and other protected areas, require action to prevent or remediate pollution from current or former operations, such as plugging abandoned wells or closing pits, and impose substantial liabilities for pollution. The strict liability nature of such laws and regulations could impose liability upon us regardless of fault. Changes in environmental laws and regulations occur frequently, and any changes that result in more stringent and costly pollution control or waste handling, storage, transport, disposal or cleanup requirements could materially adversely affect our operations and financial position, as well as the oil and natural gas industry in general. Comprehensive Environmental Response, Compensation and Liability Act. The Comprehensive Environmental Response, Compensation and Liability Act, also known as CERCLA or the “Superfund” law, generally imposes joint and several liability, without regard to fault or legality of conduct, on classes of persons who are considered to be responsible for the release of a “hazardous substance” into the environment. These persons include the current owner or operator of a contaminated facility, a former owner or operator of the facility at the time of contamination and those persons that disposed or arranged for the disposal of the hazardous substance. Under CERCLA and comparable state statutes, such persons may be subject to strict joint and several liability for the costs of cleaning up the hazardous substances that have been released into the environment, for damages to natural resources and for the costs of certain health studies. In addition, it is not uncommon for neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment.Governmental agencies or third parties may seek to hold us responsible under CERCLA and comparable state statutes for all or part of the costs to clean up sites at which such “hazardous substances” have been released. - 10 - Table of Contents Compliance with Environmental Laws We did not incur any costs in connection with the compliance with any federal, state, or local environmental laws. However, costs could occur at any time through industrial accident or in connection with a terrorist act or a new project. Costs could extend into the millions of dollars for which we could be totally liable. In the event of liability, we believe we would be entitled to contribution from other owners so that our percentage share of a particular project would be the percentage share of our liability on that project. However, other owners may not be willing or able to share in the cost of the liability. Even if liability is limited to our percentage share, any significant liability would wipe out our assets and resources. Employees We have no full-time employees at the present time.Our executive officers do not devote their services full time to our operations. We engage contractors from time to time to consult with us on specific corporate affairs or to perform specific tasks in connection with our oil and gas operations.As of December 31, 2012, we engaged approximately 3 contractors that provided work to us on a recurring basis, which includes Messrs. Paton-Gay, Bolen and Sandher, our executive officers. - 11 - Table of Contents ITEM 1A. Risk Factors. You should carefully consider the following risk factors in evaluating our business and us.The factors listed below represent certain important factors that we believe could cause our business results to differ.These factors are not intended to represent a complete list of the general or specific risks that may affect us.It should be recognized that other risks may be significant, presently or in the future, and the risks set forth below may affect us to a greater extent than indicated.If any of the following risks occur, our business, financial condition or results of operations could be materially and adversely affected.You should also consider the other information included in this Annual Report and subsequent quarterly reports filed with the SEC. Risk Factors Operational Risks of Delta Oil & Gas Because we have experienced significant losses since inception, it is uncertain when, if ever, we will have significant operating income or cash flow from operations sufficient to sustain operations. We suffered a net comprehensive loss of $483,481 for the year ended December31, 2012 and $75,791 for the year ended December 31, 2011. These losses are the result of an inadequate revenue stream to compensate for our operating and overhead costs. The volatility underlying the early stage nature of our business and our industry prevents us from accurately predicting future operating conditions and results, and we could continue to have losses. It is uncertain when, if ever, we will have significant operating income or cash flow from operations sufficient to sustain operations. If cash needs exceed available resources, additional capital may not be available through public or private equity or debt financings. If we are unable to arrange new financing on terms that are acceptable to us or generate sufficient revenue from our prospects, we will be unable to continue in our current form and our business will fail. Because our auditor has raised substantial doubt about our ability to continue as a going concern, our business has a high risk of failure. The audit report of Excelsis Accounting Group (f/k/a Mark Bailey & Company, Ltd.), dated April 1, 2013 issued a going concern opinion and raised substantial doubt as to our continuance as a going concern. When an auditor issues a going concern opinion, the auditor has substantial doubt that the company will continue to operate indefinitely and not go out of business and liquidate its assets. This is a significant risk to investors who purchase shares of our common stock because there is an increased risk that we may not be able to generate and/or raise enough resources to remain operational for an indefinite period of time. The success of our business operations depends upon our ability to obtain additional capital for obtaining producing oil and gas properties through either the purchase of producing wells or successful exploration activity. We plan to seek additional financing, as needed, through debt and/or equity financing arrangements to secure funding for our operations. There can be no assurance that such additional financing will be available to us on acceptable terms or at all. It is not possible at this time for us to predict with certainty the outcome of those efforts. If we are not able to successfully complete the development of our business plan and attain sustainable profitable operations, then our business will fail. If we are unable to obtain additional funding, we may be unable to expand our acquisition, exploration and production of natural oil and gas properties. We will require additional funds to expand our acquisition, exploration and production of natural oil and gas properties. Our management anticipates that current cash on hand may be insufficient to fund our operations at the current level for the next twelve months. We will require additional significant capital to fund the development of our existing proved undeveloped reserves and to effectively expand our operations through the acquisition and drilling of new prospects and implement our overall business strategy. There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct current business operations. If we are unable to obtain additional financing when sought, we will be unable to acquire additional properties and may also be required to curtail our business plan. Any additional equity financing may involve substantial dilution to our then existing shareholders. - 12 - Table of Contents In preparing our consolidated financial statements for fiscal 2012, our management identified material weaknesses in our internal control over financial reporting and our failure to remediate these material weaknesses could result in material misstatements in our consolidated financial statements and the loss of investor confidence in our reported financial information. Our management is responsible for establishing and maintaining adequate internal control over our financial reporting, as defined in Rule13a-15(f) under the Exchange Act. Our management identified material weaknesses in our internal control over financial reporting as of December 31, 2012. A material weakness is defined as a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim consolidated financial statements will not be prevented or detected on a timely basis.The material weaknesses identified by management as of December 31, 2012 was attributable to the size of the Company and the fact that we have only one financial expert on our management team and no audit committee. Although management believes that the material weakness set forth above has not had an effect on our financial statements, there can be no assurance that this will continue to be the case going forward. If remedial measures are not taken or are insufficient to address these material weaknesses, or if additional material weaknesses or significant deficiencies in our internal control over our financial reporting are discovered or occur in the future, our consolidated financial statements may contain material misstatements and we could be required to restate our financial results. Any future restatement of consolidated financial statements could place a significant strain on our internal resources and harm our operating results. Further, any additional or un-remedied material weakness may preclude us from meeting our reporting obligations on a timely basis and cause investors to lose confidence in our reported financial information. Because we cannot control activities on our properties, we may experience a reduction or forfeiture of our interests in some of our non-operated projects as a result of our potential failure to fund capital expenditure requirements. We do not operate the properties in which we have a working interest and we have limited ability to exercise influence over operations for these properties or their associated costs. Our dependence on the operator and other working interest owners for these projects and our limited ability to influence operations and associated costs could materially adversely affect the realization of our returns on capital in drilling or acquisition activities and our targeted production growth rate. The success and timing of drilling, development and exploitation activities on properties operated by others depend on a number of factors that are beyond our control, including the operator’s expertise and financial resources, approval of other participants for drilling wells and utilization of technology. In addition, if we are not willing or able to fund our capital expenditures relating to such projects when required by the majority owner or operator, our interests in these projects may be reduced or forfeited. If we are unable to successfully identify, execute or effectively integrate new prospects, our results of operations may be negatively affected. Acquisitions of working interests in oil and gas properties have been an important element of our business, and we will continue to pursue acquisitions of new prospects in the future. In the last year, we have pursued and consummated the acquisition and drilling of new prospects that have provided us opportunities to grow our production and reserves.Although we regularly engage in discussions with, and submit proposals to, acquisition candidates, suitable acquisitions may not be available in the future on reasonable terms. If we do identify an appropriate acquisition candidate, we may be unable to successfully negotiate the terms of an acquisition, finance the acquisition or, if the acquisition occurs, effectively integrate the acquired business into our existing business. Negotiations of potential acquisitions and the integration of acquired business operations may require a disproportionate amount of management’s attention and our resources. Even if we complete additional acquisitions, continued acquisition financing may not be available on reasonable terms or at all, any new properties may not generate revenues comparable to our existing properties, the anticipated cost efficiencies or synergies may not be realized and these properties may not be integrated successfully or operated profitably. The success of any acquisition will depend on a number of factors, including the ability to estimate accurately the recoverable volumes of reserves, rates of future production and future net revenues attainable from the reserves and to assess possible environmental liabilities. Our inability to successfully identify, execute or effectively integrate future acquisitions may negatively affect our results of operations. Even though we perform a due diligence review (including a review of title and other records) of the properties we seek to acquire that we believe is consistent with industry practices, these reviews are inherently incomplete. Even an in-depth review of records and properties may not necessarily reveal existing or potential problems or permit us to become familiar enough with the properties to assess fully their deficiencies and potential. Even when problems are identified, we may assume certain environmental and other risks and liabilities in connection with the acquired properties. In addition, acquisitions of working interests may require additional debt or equity financing, resulting in additional leverage or dilution of ownership. - 13 - Table of Contents Unless we replace our oil and gas reserves, our reserves and production will decline. Our future oil and gas production depends on our success in finding or acquiring additional reserves. If we fail to replace reserves through drilling or acquisitions, our level of production and cash flows will be adversely affected. In general, production from oil and gas properties declines as reserves are depleted, with the rate of decline depending on reservoir characteristics. Our total proved reserves will decline as reserves are produced unless we conduct other successful exploration and development activities or acquire properties containing proved reserves, or both. Our ability to make the necessary capital investment to maintain or expand our asset base of oil and gas reserves would be impaired to the extent cash flow from operations is reduced and external sources of capital become limited or unavailable. We may not be successful in exploring for, developing or acquiring additional reserves. Because our executive officers do not provide services on a full-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Our executive officers do not provide services to us on a full-time basis. We do not maintain key man life insurance policies for our executive officers. Currently, we do not have any employees other than our executive officers. If the demands of our business require the full business time of Messrs. Paton-Gay, Bolen, and Sandher, it is possible that Messrs. Paton-Gay, Bolen, and/or Sandher may not be able to devote sufficient time to the management of our business, as and when needed. If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. If the employment of any of our executive officers is terminated for any reason, we may be required to make substantial severance payments and torepurchase any shares of common stock held by them, which could have a materially negative impact on our liquidity. In the event that the employment of any of our executive officers is terminated for any reason, our executive officers would be entitled, among other things,to receive a lump sum payment equal to 150% of their annual compensation then in effect, includingthe valueofall stock awards that would have been received in the 18 months following termination, and to require us topurchase, for cash,any sharesof our stock held by or due tothem as of the date of termination. The purchaseof any such shares would be consummated thirty (30) days following the date of termination and the priceto be paidby uswould be based upon the average closing price per shareof our common stockin the ten business days preceding thepurchase date. Any lump sum compensation payments to or therepurchase of shares held by one or more departing executive officers could have a materially negative impact on our cash available for operations and our liquidity. Because our directors and officers may serve as directors or officers of other companies, they may have a conflict of interest in making decisions for our business. Our directors and officers may serve as directors or officers of other companies or have significant shareholdings in other oil and gas companies and, to the extent that such other companies may participate in ventures in which we may participate, our directors and officers may have a conflict of interest in negotiating and concluding terms respecting the extent of such participation.In the event that such a conflict of interest arises at a meeting of our directors, a director who has such a conflict will abstain from voting for or against the approval of such participation or such terms.In determining whether or not we will participate in a particular program and the interest therein to be acquired by us, our directors will primarily consider the degree of risk to which we may be exposed and our financial position at that time. - 14 - Table of Contents Because we presently do not carry liability or title insurance on any of our properties and do not plan to secure any in the future, we are vulnerable to excessive potential claims and loss of title. We do not maintain insurance against public liability, environmental risks or title on any of our properties. The possibility exists that title to existing properties or future prospective properties may be lost due to an omission in the claim of title. As a result, any claims against us may result in liabilities we will not be able to afford resulting in the failure of our business. The laws of the State of Colorado and our Articles of Incorporation may protect our directors from certain types of lawsuits. The laws of the State of Colorado provide that our directors will not be liable to us or our shareholders for monetary damages for all but certain types of conduct as directors of the company. Our articles of incorporation permit us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing shareholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require us to use our limited assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. Market Risks Our stock price may be volatile and as a result you could lose all or part of your investment. In addition to volatility associated with over the counter securities in general, the value of your investment could decline due to the impact of any of the following factors upon the market price of our common stock: •changes in the worldwide price for oil and gas; •disappointing results from our exploration or development efforts; •failure to meet our revenue or profit goals or operating budget; •decline in demand for our common stock; •downward revisions in securities analysts’ estimates or changes in general market conditions; •technological innovations by competitors or in competing technologies; •investor perception of our industry or our prospects; and •general economic trends. In addition, stock markets generally have recently experienced price and volume fluctuations and the market prices of securities generally have been volatile. These fluctuations often have been unrelated to operating performance of a company; such market conditions may also adversely affect the market price of our common stock. As a result, investors may be unable to resell their shares at a profitable price. Intense competition in the oil and gas exploration and production segment could adversely affect our ability to acquire desirable properties prospective for oil and gas, as well as producing oil and gas properties. The oil and gas industry is highly competitive. We compete with major integrated and independent oil and gas companies for the acquisition of desirable oil and gas properties and leases, for the equipment and services required to develop and operate properties, and in the marketing of oil and gas to end-users. Many competitors have financial and other resources that are substantially greater than ours, which could, in the future, make acquisitions of producing properties at economic prices difficult for us. In addition, many larger competitors may be better able to respond to factors that affect the demand for oil and natural gas production, such as changes in worldwide oil and natural gas prices and levels of production, the cost and availability of alternative fuels and the application of government regulations. We also face significant competition in attracting and retaining experienced, capable and technical personnel with experience in the oil and gas industry. - 15 - Table of Contents Numerous factors beyond our control could affect the marketability of oil and natural gas, so we may experience difficulty selling any oil and natural gas. The availability of markets and the volatility of product prices are beyond our control and represent a significant risk. The marketability of our production depends upon the availability and capacity of natural gas gathering systems, pipelines and processing facilities. The unavailability or lack of capacity of these systems and facilities could result in the shut-in of producing wells or the delay or discontinuance of development plans for properties. Our ability to generate revenue from oil and natural gas sales also depends on other factors beyond our control. These factors include: •the level of domestic production and imports of oil and natural gas; •the proximity of natural gas production to natural gas pipelines; •the availability of pipeline capacity; •the demand for oil and natural gas by utilities and other end users; •the availability of alternate fuel sources; •the effect of inclement weather, such as hurricanes; •state and federal regulation of oil and natural gas marketing; and •federal regulation of natural gas sold or transported in interstate commerce. If these factors were to change dramatically, our ability to generate revenues from oil and natural gas sales or obtain favorable prices for our oil and natural gas could be adversely affected. We have hurricane associated risks in connection with our properties in Texas. The properties in Texasare vulnerable to significant production curtailments resulting from hurricane damage to certain fields or, even in the event that producing fields are not damaged, production could be curtailed due to damage to facilities and equipment owned by oil and gas purchasers, or vendors and suppliers, because a portion of our oil and gas properties are located near coastal areas of the Texas. Risks Relating to Our Business Because exploration, development and drilling efforts are subject to many risks, the operation of our wells may not be profitable or achieve our targeted returns. Exploration, development, drilling and production activities are subject to many risks, including the risk that commercially productive reservoirs will not be discovered. We seek to acquire working interests in properties which we believe will result in projects that will add value over time. However, we cannot guarantee that all of our prospects will result in viable projects or that we will not abandon these properties. Additionally, we cannot guarantee that any undeveloped acreage we have an interest in will be profitably developed, that new wells drilled will be productive or that we will recover all or any portion of our investment in such acreage or wells. Drilling for oil and natural gas may involve unprofitable efforts, not only from dry wells but also from wells that are productive but do not produce sufficient net reserves to return a profit after deducting operating and other costs. In addition, wells that are profitable may not achieve our targeted rate of return. Our ability to achieve our target results are dependent upon the current and future market prices for crude oil and natural gas, costs associated with producing oil and natural gas and our ability to add reserves at an acceptable cost. - 16 - Table of Contents Because our oil and natural gas reserve data is independently estimated, these estimates may still prove to be inaccurate. Our reserve estimates generated for 2012 were compiled by Harper & Associates, Inc. and Ryder Scott Company, L.P., independent consultants. In conducting their evaluations, the consultants evaluate our properties and independently develop proved reserve estimates.There are numerous uncertainties and risks that are inherent in estimating quantities of oil and natural gas reserves and projecting future rates of production and timing of development expenditures as many factors are beyond our control. Many factors and assumptions are incorporated into these estimates including: •expected reservoir characteristics based on geological, geophysical and engineering assessments; • future production rates based on historical performance and expected future operating and investment activities; • future oil and gas prices and quality and location differentials; and • future development and operating costs. Although we believe the independent consultants’ reserve estimates are reasonably based on the information available to them at the time they prepare their estimates, our actual results could vary materially from these estimated quantities of proved oil and natural gas reserves (in the aggregate and for a particular location), production, revenues, taxes and development and operating expenditures. In addition, these estimates of reserves may be subject to downward or upward revision based upon production history, results of future exploration and development, prevailing oil and natural gas prices, operating and development costs and other factors. Use of 2-D and 3-D seismic data is subject to interpretation and may not accurately identify the presence of oil and natural gas, which could adversely affect the results drilling operations on our properties. Even when properly used and interpreted, 2-D and 3-D seismic data and visualization techniques are tools only used to assist geoscientists in identifying subsurface structures and hydrocarbon indicators and do not enable the interpreter to know whether hydrocarbons are, in fact, present in those structures. In addition, the use of 3-D seismic and other advanced technologies requires greater predrilling expenditures than traditional drilling strategies, and we could incur losses as a result of such expenditures. As a result, drilling activities on our properties may not be successful or economical. Because our business is subject to operating hazards, our business may be adversely affected by the occurrence of any such hazards. Our operations are subject to risks inherent in the oil and natural gas industry, such as: •unexpected drilling conditions including blowouts and explosions; •uncontrollable flows of oil, natural gas or well fluids; •equipment failures, fires or accidents; •pollution and other environmental risks; and •shortages in experienced labor or shortages or delays in the delivery of equipment. These risks could result in substantial losses to us from injury and loss of life, damage to and destruction of property and equipment, pollution and other environmental damage and suspension of operations. Our operations are also subject to a variety of operating risks such as adverse weather conditions and more extensive governmental regulation. These regulations may, in certain circumstances, impose strict liability for pollution damage or result in the interruption or termination of operations. - 17 - Table of Contents Possible regulation related to global warming and climate change could have an adverse effect on our business, financial condition or results of operations and demand for natural gas and oil. Currently, various legislative and regulatory measures to address greenhouse gas emissions (including carbon dioxide, methane and nitrous oxides) are in various phases of review, discussion or implementation.Through 2012, domestic legislative and regulatory efforts included proposed federal legislation and state actions to develop statewide or regional programs, each of which could impose reductions in greenhouse gas emissions. Any laws or regulations that may be adopted to restrict or reduce emissions of greenhouse gases could require us to incur increased operating and compliance costs, and could have an adverse effect on demand for the oil and natural gas. Risks Relating to our Common Stock Trading on the over-the-counter bulletin board may be volatile and sporadic, which could depress the market price of our common stock and make it difficult for our stockholders to resell their shares. Our common stock is quoted on the over-the-counter bulletin board service (the “OTCBB”) of the Financial Industry Regulatory Authority (“FINRA”).Trading in stock quoted on the OTCBB is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects.This volatility could depress the market price of our common stock for reasons unrelated to operating performance.Moreover, the OTCBB is not a stock exchange, and trading of securities on the OTCBB is often more sporadic than the trading of securities listed on a stock exchange like NYSE or Nasdaq.Accordingly, shareholders may have difficulty reselling any of the shares. Because our common stock is quoted and traded on the OTCBB, short selling could increase the volatility of our stock price. Short selling occurs when a person sells shares of stock which the person does not yet own and promises to buy stock in the future to cover the sale.The general objective of the person selling the shares short is to make a profit by buying the shares later, at a lower price, to cover the sale.Significant amounts of short selling, or the perception that a significant amount of short sales could occur, could depress the market price of our common stock. In contrast, purchases to cover a short position may have the effect of preventing or retarding a decline in the market price of our common stock, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the market price of our common stock.As a result, the price of our common stock may be higher than the price that otherwise might exist in the open market.If these activities are commenced, they may be discontinued at any time.These transactions may be effected on the OTCBB or any other available markets or exchanges.Such short selling, if it were to occur, could impact the value of our stock in an extreme and volatile manner to the detriment of our shareholders. We may experience difficulties in the future in complying with Sarbanes-Oxley Section 404. We are required to evaluate, and furnish a report by our management on, our internal controls under Section 404 of the Sarbanes-Oxley Act of 2002.Such report contains among other matters, an assessment of the effectiveness of our internal control over financial reporting as of the end of our fiscal year, including a statement as to whether or not our internal control over financial reporting is effective.Our management identified material weaknesses in our internal control over financial reporting as of December 31, 2012.If we fail to maintain proper and effective internal controls in future periods, it could adversely affect our operating results, financial condition and our ability to run our business effectively and could cause investors to lose confidence in our financial reporting. We have never paid dividends and have no plans to in the future. Holders of shares of our common stock are entitled to receive such dividends as may be declared by our board of directors.To date, we have paid no cash dividends on our shares of common stock and we do not expect to pay cash dividends on our common stock in the foreseeable future.We intend to retain future earnings, if any, to provide funds for operation of our business.Therefore, any return investors in our common stock will have to be in the form of appreciation, if any, in the market value of their shares of common stock. - 18 - Table of Contents We have additional securities available for issuance, which, if issued, could adversely affect the rights of the holders of our common stock. Our Articles of Incorporation authorize the issuance of 100,000,000 shares of our common stock and 25,000,000 shares of preferred stock.The common stock or preferred stock can be issued by our board of directors, without stockholder approval.Any future issuances of our common stock would further dilute the percentage ownership of our common stock held by public stockholders. If we issue shares of preferred stock with superior rights than our common stock, it could result in a decrease of the value of our common stock and delay or prevent a change in control of us. Our board of directors is authorized to issue up to 25,000,000 shares of preferred stock. Our board of directors has the power to establish the dividend rates, liquidation preferences, voting rights, redemption and conversion terms and privileges with respect to any series of preferred stock. The issuance of any shares of preferred stock having rights superior to those of the common stock may result in a decrease in the value or market price of the common stock. Holders of preferred stock may have the right to receive dividends, certain preferences in liquidation and conversion rights. The issuance of preferred stock could, under certain circumstances, have the effect of delaying, deferring or preventing a change in control of us without further vote or action by the stockholders and may adversely affect the voting and other rights of the holders of common stock. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares, which are penny stocks, some brokers may be unwilling to trade them.This means that you may have difficulty reselling your shares and may cause the price of the shares to decline. Our stock is a penny stock.The SEC generally defines “penny stock” to be any equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations and the broker-dealer and salesperson compensation information must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in, and limit the marketability of, our common stock. In addition to the “penny stock” rules promulgated by the SEC, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative, low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low-priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. - 19 - Table of Contents Indemnification of officers and directors. Our articles of incorporation and the bylaws contain broad indemnification and liability limiting provisions regarding our officers, directors and employees, including the limitation of liability for certain violations of fiduciary duties.Our stockholders therefore will have only limited recourse against such individuals. ITEM 1B.Unresolved Staff Comments. Not applicable. ITEM 2. PROPERTIES. Description of Our Property Our principal executive offices are located at Suite 604, 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8.Our principle executive offices are provided to us at no cost by our Chief Financial Officer. Proved Reserves Reporting On December31, 2008, the Securities and Exchange Commission, or the SEC, released a Final Rule, Modernization of Oil and Gas Reporting, approving revisions designed to modernize oil and gas reserve reporting requirements. The new reserve rules are effective for our financial statements for the year ended December31, 2010 and subsequent years. The most significant revisions to the reporting requirements include: · Commodity prices.Economic producibility of reserves is now based on the unweighted, arithmetic average of the closing price on the first day of the month for the 12-month period prior to fiscal year end, unless prices are defined by contractual arrangements; · Undeveloped oil and gas reserves.Reserves may be classified as “proved undeveloped” for undrilled areas beyond one offsetting drilling unit from a producing well if there is reasonable certainty that the quantities will be recovered; · Reliable technology.The rules now permit the use of new technologies to establish the reasonable certainty of proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserves volumes; · Unproved reserves.Probable and possible reserves may be disclosed separately on a voluntary basis; · Preparation of reserves estimates.Disclosure is required regarding the internal controls used to assure objectivity in the reserves estimation process and the qualifications of the technical person primarily responsible for preparing reserves estimates;and · Third party reports.We are now required to file the report of any third party used to prepare or audit reserves our estimates. We adopted the rules effective December31, 2009, as required by the SEC. - 20 - Table of Contents Reported Reserves Table The following table sets forth summary information regarding our estimated proved reservesat December31, 2012, 2011 and 2010: December 31, Gas (Mcf) Oil (Bbls) Gas (Mcf) Oil (Bbls) Gas (Mcf) Oil (Bbls) Proved Producing & Non-Producing Reserves (1) Present value of proved reserves(2) Standardized measure of discounted future net cash flows (3) Estimates of reserves as of year-end 2012, 2011 and 2010 were prepared using an average price equal to the unweighted arithmetic average of hydrocarbon prices received on a field-by-field basis on the first day of each month within the 12-month period of the applicable year, in accordance with revised guidelines of the SEC applicable to reserves estimates beginning with the year-end 2009. Reserve estimates do not include any value for probable or possible reserves that may exist, nor do they include any value for undeveloped acreage. The reserve estimates represent our net revenue interest in our properties. Although we believe these estimates are reasonable, actual future production, cash flows, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves may vary substantially from these estimates. Represents present value, discounted at 10% per annum, of estimated future net revenue before income tax of our estimated proven reserves. The estimated future net revenues set forth above were determined by using reserve quantities of proved reserves and the periods in which they are expected to be developed and produced based on certain prevailing economic conditions. The estimated future production in our reserve reports dated December 31, 2012, 2011 and 2010 is priced based on the 12-month un-weighted arithmetic average of the first-day-of-the month price for the period January through December of the applicable year. PV-10 is a non-GAAP measure because it excludes income tax effects. Management believes that the presentation of the non-GAAP financial measure of PV-10 provides useful information to investors because it is widely used by professional analysts and sophisticated investors in evaluating oil and gas companies. PV-10 is not a measure of financial or operating performance under GAAP. PV-10 should not be considered as an alternative to the standardized measure as defined under GAAP. The standardized measure represents the present value of estimated future cash inflows from proved oil and natural gas reserves, less future development, abandonment, production, and income tax expenses, discounted at 10% per annum to reflect timing of future cash flows and using the same pricing assumptions as were used to calculate PV-10. Standardized measure differs from PV-10 because standardized measure includes the effect of future income taxes. - 21 - Table of Contents The table below sets forth summary information regarding our estimated proved reserves.All of our estimated proved reserves are located in the United States and attributable to our properties in Newton County, Texasand Garvin and Murray counties in Oklahoma that comprise the 2006-3, 2007-1, 2009-1 and 2009-3 drilling programs referenced above in "Item 1, Business." Reserves Reserve Category Oil & NGL’s (Bbls) Natural Gas (Mcf) Total (BOE) PROVED Developed: Undeveloped: TOTAL PROVED at December 31, 2012 The decreasein proved developed reserves from December 31, 2011 to December 31, 2012 was attributable to an increase in undeveloped reserves in the Company’s Texas properties. The technologies used to establish the appropriate level of certainty for reserve estimates from properties included in the total reserves disclosed above consisted of seismic and geologic interpretations. Proved Undeveloped Reserves As of December 31, 2012, we had49,969 BOE (Barrels of Oil Equivalent) of proved undeveloped reserves, or PUDs, as compared to 21,157 BOE of PUDs as of December 31, 2012.The increase in PUDs from December 31, 2011 to December 31, 2012 was attributable to an increase in reserves at our Texas Prospect due to an additional well that was drilled, however, this was partially offset by an a decrease in PUDs from our Oklahoma properties.All PUDs as of December 31, 2012 were located in the United States.Each of these PUDs will be converted from undeveloped to developed as the wells begin production.We anticipate that all of the PUDs will be developed within five years after first disclosure as proved undeveloped reserves.During the year ended December 31, 2012, we expended $360,970 to convert proved undeveloped reserves into16,210 MCF of proved developed reserves. We have established our drilling budget for fiscal 2013 and set forth below are the amounts we anticipate expending on each of the core properties, subject to having sufficient resources to expend on drilling activity which cannot be assured. We have proposed to expend $500,000 for development drilling during 2013 at our Texas Prospect. We have not proposed any other development drilling in 2013; however, depending on the success of the planned drilling activity previously noted, we may expand our drilling program during 2013. Internal Controls Over Preparation of Proved Reserve Estimates Our policies regarding internal controls over reserve estimates requires reserves to be in compliance with the SEC definitions and guidance and for reserves to be prepared by an independent third party reserve engineering firm under the supervision of our management. Our management provides to our third party reserves engineers reserves estimate preparation material such as property interests, production, current costs of operation and development, current prices for production, geoscience and engineering data, and other information. This information is reviewed by other members of management to ensure accuracy and completeness of the data prior to submission to our third party reserve engineering firm.During 2012, we retained Harper & Associates, Inc. and Ryder Scott Company, L.P. as independent third-party reserve engineers, to prepare our estimates of proved reserves.For more information about the evaluations performed by Harper & Associates, Inc. and Ryder Scott Company, L.P.,see copies of their respective reports filed as exhibits to this Form 10-K. Our Chief Executive Officer, Christopher Paton-Gay, is the person primarily responsible for overseeing the preparation of reserves audits conducted by independent third-party engineers. Mr. Paton-Gay has over 30years of industry experience, which includes having founded and been chairman and president of two private oil and gas companies. In these capacities, Mr. Paton-Gay has a very high degree of working knowledge and understanding of geologic formations, drilling and completion parameters, and all facets of production. Given his extensive hands-on familiarity with the properties he has previously operated and those current properties we hold, we consider Mr. Paton-Gay to be a qualified person in overseeing thepreparation of our internal reserve estimates and for coordinating any reserves audits conducted by a third-party engineering firm.Mr. Paton-Gay was also one of the founding Directors of the Explorers and Producers Association of Canada and is a graduate of the ICD - Institute of Corporate Directors Canada. - 22 - Table of Contents Reserves Reported to Other Agencies We did not file any reports during the year ended December31, 2012 with any federal authority or agency other than the SEC with respect to our estimates of oil and natural gas reserves. Production The following table sets forth summary information regarding production by final product sold for the years ended December31, 2012, 2011 and 2010: Production Data Year ended December 31, Production - Oil (Bbls) Gas (Mcf) Average Sales Price - Oil (Bbls) Gas (Mcf) Average Production Costs per Mcf The table below sets forth summary information regarding production by final product for each country containing 15% or more of our proved reserves for the years ended December31, 2012, 2011 and 2010.All production in Canada during 2010 was attributable to the Wordsworth Prospect in Saskatchewan which we disposed of in 2010.The production in the United States is attributable to our properties in Newton County, Texas, Colusa County, California (for the 2011 and 2010 periods)and Garvin and Murray counties in Oklahoma that comprise the 2006-3, 2007-1, 2009-1 and 2009-3 drilling programs referenced above in "Item 1, Business." Production Data Year Ended December 31 USA Canada USA Canada USA Canada Production - Oil (Bbls) 0 0 Gas (Mcf) 0 0 0 Average Sales Price - Oil (Bbls) 0 Gas (Mcf) 0 Average Production Costs Oil (Bbls) 0 Gas (Mcf) 0 Production costs may vary substantially among wells depending on the methods of recovery employed and other factors, but generally include severance taxes, administrative overhead, maintenance and repair, labor and utilities. - 23 - Table of Contents The table below sets forth summary information regarding production by final product for each field that contains 15% or more of our total proved reserves expressed on a BOE basis for the years ended December31, 2012, 2011 and 2010. Production Data Year Ended December 31 Oil (Bbls) Gas (Mcf) Oil (Bbls) Gas (Mcf) Oil (Bbls) Gas (Mcf) Production - Garvin & Murray County, Oklahoma, USA Newton County, Texas, USA (Texas Prospect) - - Saskatchewan, Canada (Wordsworth) 1 - Colusa County, California, USA (Lonestar Prospect) 2 - 1 We disposed of our interests in the Wordsworth prospect during 2010. 2 We disposed of our interests in the Lonestar Prospect on December 1, 2011. Productive Wells and Acreage The following table shows our producing wells and acreage as of December 31, 2012: Producing Wells 3 Developed Acreage Oil Gas Gross 1 Net 2 Gross 1 Net 2 Gross 1 Net 2 Garvin & Murray County, Oklahoma, USA4 6 8 King City, California, USA 0 0 0 0 0 0 Newton County, Texas, USA (Texas Prospect) 2 0 0 USA TOTALS 8 8 1 A gross well or acre is a well or acre in which a working interest is owned. The number of gross wells is the total number of wells in which a working interest is owned. 2 A net well or acre is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one. The number of net wells or acres is the sum of the fractional working interest owned in gross wells or acres expressed as hole numbers and fractions thereof. 3 Productive wells are producing wells and wells capable of production. 4 Our properties in Garvin and Murray counties in Oklahoma consist of the 2006-3, 2007-1, 2009-1 and 2009-3 drilling programs referenced above in “Item 1, Business”. - 24 - Table of Contents Undeveloped Acreage The following table set forth undeveloped acreage as of December 31, 2012: Undeveloped Acreage 1 as of December 31, 2012 Gross Net Garvin & Murray County, Oklahoma, USA 2 King City, California, USA Newton County, Texas, USA (Texas Prospect) 75 USA TOTALS 1 "Undeveloped Acreage" includes leasehold interests on which wells have not been drilled or completed to the point that would permit the production of commercial quantities of natural gas and oil regardless of whether the leasehold interest is classified as containing proved undeveloped reserves. 2 Our properties in Garvin and Murray counties in Oklahoma consist of the 2006-3, 2007-1, 2009-1 and 2009-3 drilling programs referenced above in “Item 1, Business”. Drilling Activity The following table sets forth information on our drilling activity for the last three years. The information should not be considered indicative of future performance, nor should it be assumed that there is necessarily any correlation between the number of productive wells drilled, quantities of reserves found or economic value. Geographical Area Net Exploratory Wells Drilled Net Development Wells Drilled Productive 1 Dry 2 Productive 1 Dry 2 Garvin Murray Counties, Oklahoma, USA 3 0 0 0 0 0 0 0 0 0 0 0 Newton County, Texas, USA (Texas Prospect) 0 0 0 0 0 0 0 0 0 0 0 Colusa County, California, USA (Lonestar Prospect) 4 0 0 0 0 0 0 0 0 0 0 King City, California, USA 0 0 0 0 0 0 0 0 0 0 0 - 25 - Table of Contents Geographical Area Net Exploratory Wells Drilled Net Development Wells Drilled Productive 1 Dry 2 Productive 1 Dry 2 Saskatchewan, Canada (Wordsworth) 6 0 0 0 0 0 0 0 0 0 0 0 0 The table below sets forth summary information regarding our drilling activity for the last three years for each country in which we engaged in drilling activity for the years ended December31, 2012, 2011and 2010. Geographical Area Net Exploratory Wells Drilled Net Development Wells Drilled Productive 1 Dry 2 Productive 1 Dry 2 Canada 0 0 0 0 0 0 0 0 0 0 0 0 USA 0 0 0 0 0 0 0 0 0 1 A productive well is an exploratory or development well that is not a dry well.Although a well may be classified as productive upon completion, future changes in oil and gas prices, operating costs and production may result in the well becoming uneconomical. 2 A dry well (hole) is an exploratory or development well found to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. 3 Our properties in Garvin and Murray counties in Oklahoma consist of the 2006-3, 2007-1, 2009-1 and 2009-3 drilling programs referenced above in “Item 1, Business.” 4 We disposed of our interests in the Lonestar Prospect on December 1, 2011. 6 We disposed of our interests in the Wordsworth prospect during 2010. - 26 - Table of Contents Present Activities A discussion of present activities on our property interests is included in the description of business disclosure set forth above. Delivery Commitments We are not obligated to provide a fixed and determined quantity of oil or gas in the future. During the last three fiscal years, we have not had, nor do we now have, any long-term supply or similar agreement with any government or governmental authority. We are not obligated to provide a fixed and determinable quantity of oil or natural gas in the near future under existing contracts or agreements. Further, during the last three years we had no significant delivery commitments. ITEM 3.Legal Proceedings. None. ITEM 4.Mine Safety Disclosures. Not Applicable. - 27 - Table of Contents PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Prices Our common stock is currently quoted on the OTCBB. The OTCBB is a network of security dealers who buy and sell stock.The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Our shares are quoted on the OTCBB under the symbol “DLTA.” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ended December 31, 2012 Fiscal Quarter Ended: High Bid Low Bid March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 Fiscal Year Ended December 31, 2011 Fiscal Quarter Ended: High Bid Low Bid March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 Holders of Common Stock As of March 21, 2013, we had approximately 36 shareholders of record of our common stock.Several other shareholders hold shares in street name. Dividend Policy To date, we have not declared or paid cash dividends on our shares of common stock.The holders of our common stock will be entitled to non-cumulative dividends on the shares of common stock, when and as declared by our board of directors, in its discretion.We intend to retain all future earnings, if any, for our business and do not anticipate paying cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements, general business conditions and such other factors as our board of directors may deem relevant. - 28 - Table of Contents Securities Authorized for Issuance under Equity Compensation Plans Our board of directors adopted the 2013 Incentive Compensation Plan (the “2013 Incentive Compensation Plan”) effective March 1, 2013. Our board of directors also adopted the 2010 Incentive Compensation Plan (the “2010 Incentive Compensation Plan,” and together with the 2013 Incentive Compensation Plan, the “Incentive Compensation Plans”) on March 8, 2010.Neither the 2013 Incentive Compensation Plan nor the 2010 Incentive Compensation Plan has been approved by shareholders.Grants of 1,000,000 options were made under the 2010 Incentive Compensation Plan during fiscal 2012.As of February 6, 2013, all 2,000,000 of the shares reserved for issuance under the 2010 Incentive Compensation Plan had been issued and no shares remain available under that plan.Going forward, equity awards will be made under the 2013 Incentive Compensation Plan. The Incentive Compensation Plans authorize us to grant awards in the form of shares of common stock, including unrestricted shares of common stock; options to purchase shares of common stock; stock appreciation rights or similar rights with a fixed or variable price related to the fair market value of the shares of common stock and with an exercise or conversion privilege related to the passage of time, the occurrence of one or more events, or the satisfaction of performance criteria or other conditions; any other security with the value derived from the value of the shares of common stock, such as restricted stock and restricted stock units; deferred stock units; dividend equivalent rights; or any combination of the foregoing.Our board of directors administers the Incentive Compensation Plans. The Plans allow for the grant of incentive stock options, non-qualified stock options and restricted stock awards.The exercise price of any option shall be determined at the time the option is granted by the board of directors. However, the exercise price may generally not be less than 100 percent of the fair market value of the shares of common stock on the date of the grant. Each option expires on the date determined by the board of directors, but not later than ten years after the grant date. The board of directors may determine in its discretion whether any option shall be subject to vesting and the terms and conditions of any such vesting.The Incentive Compensation Plans also provide for the immediate vesting of options, and authorize the board of directors to cancel outstanding options or to make adjustments to the transfer restrictions on those options in the event of certain changes in corporate control of the company.Awards, including options, made under the Incentive Compensation Plans are not assignable and also subject to any restrictions and conditions imposed by the board of directors. We also previously maintained the 2005 Stock Incentive Plan, which provided for the grant of stock options to our employees, officers, directors and consultants.As of December 31, 2012, all of the shares reserved for issuance under the 2005 Stock Incentive Plan had been issued and expired; therefore, no grants under that plan remain outstanding. We have registered the shares of our common stock issuable under each of the 2013 Incentive Compensation Plan, the 2010 Incentive Compensation Plan and the 2005 Stock Incentive Plan. - 29 - Table of Contents The following table provides information about our compensation plans under which shares of common stock may be issued upon the exercise of options as of December 31, 2012. Equity Compensation Plan as of December 31, 2012 Plan Category A Number of securities to be issued upon exercise of outstanding options, warrants and rights B Weighted-average exercise price of outstanding options, warrants and right C Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (A)) Equity compensation plans approved by security holders n/a n/a n/a Equity compensation plans not approved by security holders (1) Total (1) All awards represented in this table were made under the 2010 Incentive Compensation Plan. Recent Sales of Unregistered Securities There were no sales of securities without registration under the Securities Act of 1933 during the reporting period which were not previously included in a Quarterly Report on Form 10-Q or Current Report on Form 8-K. ITEM 6.Selected Financial Data. Not applicable. - 30 - Table of Contents ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following discussion and analysis should be read in conjunction with the consolidated financial statements and related notes included elsewhere in this annual report on Form 10-K.This discussion contains forward-looking statements reflecting our current expectations, estimates and assumptions concerning events and financial trends that may affect our future operating results or financial position.Actual results and the timing of events may differ materially from those contained in these forward-looking statements due to a number of factors, including those discussed in the sections entitled “Risk Factors” and “Cautionary Note Regarding Forward-Looking Statements” appearing elsewhere in this annual report on Form 10-K. For the Years Ended December 31, 2012 and 2011 Revenues We generated total revenue of $528,991for the year ended December 31, 2012, a decrease of approximately 57% from revenues of $1,225,221 for the year ended December 31, 2011.During the year ended December 31, 2012, all of our revenue was attributable to natural gas and oil sales.The decrease in revenue was due to the disposal in December 2011 of the California #1-1 well in the Lonestar Prospect; a reduction in production from our wells in Oklahoma; and the Company achieving the payout amount for the Donner #1 well, which further reduced our working interest percentage, when compared to the corresponding period last year. Costs and Expenses We incurred costs and expenses in the amount of $1,008,194 for the year ended December 31, 2012, a 22% decrease from costs and expenses of $1,291,670 for year ended December 31, 2011. This decrease in incurred costs and expenses is primarily attributable to the collective results of the following factors: · General and administrative costs for the year ended December 31, 2012 increased to $691,999 from $643,691 for the year ended December 31, 2011, an increaseof 8%.The increase in general and administrative costs was caused by an increase in stock based compensation expense attributable to the issuances of stock options and shares of common stock to management and consultants.Stock based compensation expense for the year ended December 31, 2012 was $155,161 as compared to $124,693 for the year ended December 31, 2011.Excluding stock-based compensation the general and administration costs for the year ended December 31, 2012 was $536,838 compared to $518,998 for the corresponding year.The increase of 3% was caused by the costs related to investor relation services. · Legal and Professional fees for the year ended December 31, 2012 decreased to $68,401 from $88,349 for the year ended December 31, 2011, a decrease of 23%.The decrease in professional fees was attributable to the Company cost reduction drive. · Consulting fees for the year ended December 31, 2012 decreased to $270,189 from $319,140 for the year ended December 31, 2011, a decrease of 15%.The decrease in consulting fees was attributable to a decrease our management’s compensation. · Natural gas and oil operating costs for the year ended December 31, 2012 decreased to $147,837 from $207,791for the year ended December 31, 2011, a decrease of 29%. The decrease in natural gas and oil operating costs is attributable to a decrease in the revenue from producing wells for the year ended December 31, 2012, as compared to the year ended December 31, 2011. · Depreciation and depletion expensefor the year ended December 31, 2012 decreased to $166,370 from $437,893 for the year ended December 31, 2011, a decrease of 62%. The decrease in depreciation and depletion expense is attributable to the reduction of producing wells. - 31 - Table of Contents Net Operating Loss The net operating loss for the year ended December 31, 2012 was $479,203, compared to a net operating loss of $66,449for the year ended December 31, 2011. Other Income and Expense We reported other net income, generated from interest received, of $36 for the year ended December 31, 2012, as compared to other income of $3 in the year ended December 31, 2011.The reported interest expense of $1,087 for the year ended December 31, 2012, compared to $nil for the year ended December 31, 2011.The interest expense in 2012 was due to the promissory note payable to the Directors of the Company. Net Comprehensive Loss As a result of the above factors, we reported for the year ended December 31, 2012 a net loss of $480,254.After application of a comprehensive loss of $3,227 due to foreign currency translation, we reported a net comprehensive loss for the year ended December 31, 2012 was $483,481.For the year ended December 31, 2011, we reported a net loss of $66,446 and $75,791 after offsetting comprehensive loss of $9,345 due to foreign currency translation. There are material events and uncertainties which could cause our reported financial information to not be indicative of future operating results or financial condition.Our inability to successfully identify, execute or effectively integrate future acquisitions may negatively affect our results of operations.The success of any acquisition depends on a number of factors beyond our control, including the ability to estimate accurately the recoverable volumes of reserves, rates of future production and future net revenues attainable from the reserves and to assess possible environmental liabilities.Drilling for oil and natural gas may also involve unprofitable efforts, not only from dry wells but also from wells that are productive but do not produce sufficient net reserves to return a profit after deducting operating and other costs. In addition, wells that are profitable may not achieve our targeted rate of return.Our ability to achieve our target results are also dependent upon the current and future market prices for crude oil and natural gas, costs associated with producing oil and natural gas and our ability to add reserves at an acceptable cost.We do not operate the properties in which we have an interest and we have limited ability to exercise influence over operations for these properties or their associated costs.Our dependence on the operator and other working interest owners for these projects and our limited ability to influence operations and associated costs could materially adversely affect the realization of our returns on capital in drilling or acquisition activities and our targeted production growth rate. As a result, our historical results should not be indicative of future operations. - 32 - Table of Contents Summary of Quarterly Results on a Non-GAAP basis Set forth below is a summary of our financial results for the eight most recently completed quarters, removing non-cash items.The following non-GAAP information is presented for informational purposes only; the net income/(loss) totals below do not match the Financial Statements due to the removal of non-cash items.Non-GAAP financial measures should not be considered in isolation from, or as a substitute for, financial information calculated in accordance with GAAP.Investors are encouraged to review the Financial Statements for information prepared in accordance with GAAP. Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Sept 30, Jun 30, Mar 31, $ Revenue Operating Costs Non-cash items * Net Operating Income/(loss) *Non-cash items are those items that are related to stock-based compensation, depreciation and depletion, impairment charges or losses on sale of investments and accretion costs. Liquidity and Capital Resources As of December 31, 2012, we had total current assets of $145,369 and total current liabilities in the amount of $46,990.As a result, we had working capital of $98,379 as of December 31, 2012. The revenue we currently generate from natural gas and oil sales does not exceed our operating expenses.Our management anticipates that the current cash on hand may not be sufficient to fund our continued operations at the current level for the next twelve months.As such, we may require additional financing to fund our operations and proposed drilling activities for the year ended December 31, 2013.We will also require additional funds to expand our acquisition, exploration and production of natural oil and gas properties.We will require additional significant capital to fund the development of our existing proved undeveloped reserves and to effectively expand our operations through the acquisition and drilling of new prospects and to implement our overall business strategy.We believe that debt financing will not be an alternative for funding as we have limited tangible assets to secure any debt financing.We anticipate that additional funding will be in the form of equity financing from the sale of our common stock.We intend to seek additional funding in the form of equity financing from the sale of our common stock, but cannot provide any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund our operations and acquisition of new prospects.If we are unable to obtain additional financing, we will experience liquidity problems and management expects that we will need to curtail operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures.Any additional equity financing may involve substantial dilution to our then existing shareholders. Cash Generated/(Used) in Operating Activities Operating activities used $229,395 in cash for the year ending December 31, 2012, compared to $502,194 in cash generated from operating activities for the year ended December 31, 2011.Our negative cash flow from operating activities for the year ending December 31, 2012 was caused by a reduction in our revenue, which resulted from a decrease in reserves from the Oklahoma properties and the disposal of the uneconomic well in the Lonestar property. Cash Used in Investing Activities Cash flows used by investing activities for the year ended December 31, 2012 was $10,201, compared to $759,749 cash flows used by investing activities for the year ended December 31, 2011.Our negative cash flow from investing activities for the year ended December 31, 2012 was primarily caused by investments in natural gas and oil working interests.Our negative cash flow from investing activities for the year ended December 31, 2011 was primarily caused by investments in natural gas and oil working interests which were partially offset by sale proceeds of natural gas and oil working interests in the amount of $7,603. - 33 - Table of Contents Cash from Financing Activities Cash flows generated from financing activities for the year ending December 31, 2012 were $20,057, compared to $nil for the year ended December 31, 2011.During 2012, the Company’s directors loaned an aggregate of CDN$20,000 to the Company which incurred an interest of Bank of Montreal’s Prime Lending Rate plus 5.5% per annum. Off-Balance Sheet Arrangements We do not have any off-balance sheet debt nor did we have any transactions, arrangements, obligations (including contingent obligations) or other relationships with any unconsolidated entities or other persons that may have material current or future effect on financial conditions, changes in the financial conditions, results of operations, liquidity, capital expenditures, capital resources, or significant components of revenue or expenses. Going Concern As shown in the accompanying financial statements, we have incurred a net loss of $5,952,937 since inception.As a result, our auditors have expressed substantial doubt about our ability to continue as a going concern.To achieve profitable operations, we may require additional capital for obtaining producing oil and gas properties through either the purchase of producing wells or successful exploration activity.We believe that we will be able to obtain sufficient funding to meet our business objectives, including anticipated cash needs for working capital and are currently evaluating several financing options.However, there can be no assurances offered in this regard; further if we are unable to obtain such funding, we may need to substantially revise our business plan or cease operations.As a result of the foregoing, there exists substantial doubt about our ability to continue as a going concern. Critical Accounting Policies Our accounting policies are disclosed in Note 2 of Notes to the Consolidated Financial Statements. During fiscal 2012, there were no material changes to these policies. Our more critical accounting policies are noted below: Oil & Gas Joint Ventures All exploration and production activities are conducted jointly with others and, accordingly, the accounts reflect only our proportionate interest in such activities. Natural Gas and Oil Properties We account for our oil and gas producing activities using the full cost method of accounting as prescribed by the United States Securities and Exchange Commission (“SEC”).Accordingly, all costs associated with the acquisition of properties and exploration with the intent of finding proved oil and gas reserves contribute to the discovery of proved reserves, including the costs of abandoned properties, dry holes, geophysical costs, and annual lease rentals are capitalized.All general corporate costs are expensed as incurred. In general, sales or other dispositions of oil and gas properties are accounted for as adjustments to capitalized costs, with no gain or loss recorded.Amortization of evaluated oil and gas properties is computed on the units of production method based on all proved reserves on a country-by-country basis.Unevaluated oil and gas properties are assessed at least annually for impairment either individually or on an aggregate basis.The net capitalized costs of evaluated oil and gas properties (full cost ceiling limitation) are not to exceed their related estimated future net revenues from proved reserves discounted at 10%, and the lower of cost or estimated fair value of unproved properties, net of tax considerations.These properties are included in the amortization pool immediately upon the determination that the well is dry. Unproved properties consist of lease acquisition costs and costs on well currently being drilled on the properties.The recorded costs of the investment in unproved properties are not amortized until proved reserves associated with the projects can be determined or until they are impaired. - 34 - Table of Contents Revenue Recognition Revenue from sales of crude oil, natural gas and refined petroleum products are recorded when deliveries have occurred and legal ownership of the commodity transfers to the customers. Title transfers for crude oil, natural gas and bulk refined products generally occur at pipeline custody points or when a tanker lifting has occurred.Revenues from the production of oil and natural gas properties in which we share an undivided interest with other producers are recognized based on the actual volumes sold by us during the period.Gas imbalances occur when our actual sales differ from its entitlement under existing working interests.We record a liability for gas imbalances when we have sold more than our working interest of gas production and the estimated remaining reserves make it doubtful that the partners can recoup their share of production from the field.At December 31, 2012 and 2011, we had no overproduced imbalances. Recent Accounting Pronouncements On February 5, 2013, the FASB issued ASU 2013-02, which requires entities to disclose the following additional information about items reclassified out of accumulated other comprehensive income (AOCI): (1) changes in AOCI balances by component, (2) significant items reclassified out of AOCI by component either on the face of the income statement or as a separate footnote to the financial statements. For public entities, the ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2012. The Company does not expect this ASU to have a material impact on the financial statements. - 35 - Table of Contents ITEM 7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable ITEM 8.Financial Statements and Supplementary Data. The financial statements are listed in PartIV Item15 of this Annual Report on Form10-K and are incorporated by reference in this Item8. ITEM 9.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. None. ITEM 9A.Controls and Procedures. Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934.Based on their evaluation as of December31, 2012, the end of the period covered by this Annual Report on Form10-K, our principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective at a reasonable assurance level to ensure that the information required to be disclosed in reports filed or submitted under the Securities Exchange Act of 1934, including this Annual Report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and is accumulated and communicated to management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company; · Provide reasonable assurance that the transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. In connection with the filing of our Annual Report on Form10-K, our management assessed the effectiveness of our internal control over financial reporting as of December31, 2012.In making this assessment, our management used the criteria set forth by Committee of Sponsoring Organizations of the Treadway Commission in Internal Control—Integrated Framework.Based on our assessment using those criteria, management believes that, as of December31, 2012, our internal control over financial reporting is not effective based on those criteria. This assessment was based on the size of our company and the fact that we have only one financial expert on our management team and no audit committee.Although management believes that the material weakness set forth above has not had an effect on our financial statements, there can be no assurance that this will continue to be the case going forward. - 36 - Table of Contents Changes in Internal Control Over Financial Reporting There have been no changes in our internal controls over financial reporting during the quarter ended December31, 2012, that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. ITEM 9B.Other Information. None. - 37 - Table of Contents PART III ITEM 10. Directors, Executive Officers and Corporate Governance. The information required by Item 10 concerning directors, corporate governance and executive officers of the Company is incorporated herein by reference to the information set forth in our definitive proxy statement for the 2013 Annual Meeting of Stockholders under the headings “Election of Directors” and “Corporate Governance”, respectively, which proxy statement we expect to file with the Securities and Exchange Commission within 120 days after the end of our fiscal year ended December31,2012 (the “Proxy Statement”). The information concerning compliance with Section 16(a) of the Exchange Act is incorporated herein by reference to the information set forth in our Proxy Statement under the heading “Section 16(a) Beneficial Ownership Reporting Compliance.” The information concerning our code of ethics is incorporated herein by reference to the information set forth in our Proxy Statement under the heading “Code of Ethics and Conduct.” ITEM 11. Executive Compensation. The information required by Item 11 concerning executive compensation is incorporated herein by reference to the information set forth in our Proxy Statement under the heading “Executive Compensation.” The information required by Item 11 concerning compensation of directors is incorporated herein by reference to the information set forth in our Proxy Statement under the heading “Compensation of Directors for Year Ended December 31, 2012.” ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The information required by Item 12 concerning security ownership of certain beneficial owners and management is incorporated herein by reference to the information set forth in our Proxy Statement under the heading “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” ITEM 13. Certain Relationships and Related Transactions, and Director Independence. The information required by Item 13 concerning certain relationships and related party transactions and director independence is incorporated herein by reference to the information set forth in our Proxy Statement under the headings “Transactions With Related Persons” and “Director Independence.” ITEM 14. Principal Accounting Fees and Services. The information required by Item14 is incorporated by reference to the information in our Proxy Statement under the headings “Ratification of Appointment of Independent Registered Public Accounting Firm” and “Audit Committee.” - 38 - Table of Contents PART IV ITEM 15. Exhibits, Financial Statement Schedules. (a)(1) Index to Financial Statements Page (s) Report of Independent Registered Public Accounting Firm F-1 Financial Statements: Consolidated Balance Sheets as of December 31, 2012 and 2011 F-2 Consolidated Statements of Operations – Years Ended December 31, 2012 and December31, 2011 F-3 Consolidated Statement of Stockholders’ Equity (Deficiency) and from inception January 9, 2001 to December 31, 2012 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2012 and December 31, 2011 F-5 Notes to Consolidated Financial Statements F-6 (a)(2)Not Applicable. (a)(3)Exhibits. See (b)below. (b)Exhibits. See the ExhibitIndex following the signature page of this report, which is incorporated herein by reference. (c)Financial Statements Excluded From Annual Report to Shareholders Not Applicable. - 39 - Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Delta Oil & Gas, Inc. We have audited the accompanying consolidated balance sheets of Delta Oil & Gas, Inc. as of December 31, 2012 and 2011 and the related consolidated statements of comprehensive income, stockholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2012. Delta Oil & Gas, Inc. management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Delta Oil & Gas, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1(b) of the accompanying consolidated financial statements the Company has incurred recurring losses from operations. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans to continue as a going concern are also described in Note 1(b). The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Excelsis Accounting Group Excelsis Accounting Group Reno, NV April 1, 2013 F - 1 Table of Contents DELTA OIL & GAS, INC. Consolidated Balance Sheets (Stated in U.S. Dollars) December 31, December 31, ASSETS Current Cash and cash equivalents $ $ Restricted cash 53 Accounts receivable Prepaid expenses Natural Gas And Oil Properties Proved property Unproved property Property, Plant And Equipment (Net) - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Accounts payable and accrued liabilities $ $ Project cost advanced received Due to related party 45 Long Term Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' EQUITY Share Capital Preferred Shares, $0.001 par value; authorized 25,000,000; none issued Common Shares, $0.001 par value; authorized 100,000,000; 14,693,241 and 14,157,107 shares issued and outstanding, respectively Additional paid-in capital Accumulative Other Comprehensive Income Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements F - 2 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Operations and Comprehensive Income /(Loss) (Stated in U.S. Dollars) (Unaudited) Year Ended December 31, Revenue Natural gas and oil sales $ $ Costs And Expenses Natural gas and oil operating costs General and administrative Accretion Depreciation and depletion Net Operating Income/(Loss) ) ) Other Income And Expense Interest income 36 3 Interest expense ) - ) 3 Net Income/(Loss) Before Other Comprehensive Loss $ ) $ ) Other Comprehensive Income/(Loss) Foreign currency translation ) ) Comprehensive Income/(Loss) For The Years $ ) $ ) Basic And Diluted Loss Per Common Share Basic $ ) $ ) Diluted $ ) $ ) Weighted Average Number Of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements F - 3 Table of Contents DELTA OIL & GAS INC. Consolidated Statements Of Changes In Stockholders' Equity For the years ended December 31, 2012 and 2011 (Stated in U.S. Dollars) (Unaudited) DEFICIT COMMON STOCK ACCUMULATED NUMBER DURING THE CUMULATIVE OF COMMON PAR ADDITIONAL DEVELOPMENT COMPREHENSIVE SHARES VALUE VALUE PAID-IN CAPITAL STAGE INCOME/(LOSS) TOTAL Balance, December 31, 2010 ) Shares issued to President, CEO & CFO as part of their compensation package at $0.14 - - Stock-based compensation - Cumulative translation adjustment - ) ) Net loss for the year - - - ) - ) Balance, December 31, 2011 $ $ $ ) $ $ Shares issued to President, CEO & CFO as part of their compensation package at $0.14 - - Shares issued for property - - Stock-based compensation - Cumulative translation adjustment - ) ) Net loss for the year - - - ) - ) Balance, December 31, 2012 $ $ $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements F - 4 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Cash Flows (Stated in U.S. Dollars) (Unaudited) Year Ended December 31, Cash Flows From Operating Activities: Net income/(loss) for the periods $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion Depreciation and depletion Stock-based compensation expense Shares issued for services Changes in operating assets and liabilities: Accounts receivable Accounts payable and accrued liabilities ) ) Restricted cash ) Project cost advance received ) Due to related party - ) Prepaid expenses Net Cash (Used)/Generated In Operating Activities ) Cash Flows From Investing Activities: Sale proceeds of natural gas and oil working interests Investment in natural gas and oil working interests ) ) Net Cash (Used)/Generated In Investing Activities ) ) Cash Flows From Financing Activities: Promissory note payable - Net Cash Generated in Financing Activities - Net Decrease In Cash And Cash Equivalents ) ) Effect of Foreign Currency Adjustments on Cash ) ) Cash And Cash Equivalents at Beginning of the Years Cash And Cash Equivalents at End of the Years $ $ Supplemental Disclosures of Non-Cash, Investing and Financing Activities 300,000 shares issued to the President, CFO and CEO as part of their $ $ compensation package Investment in natural gas and oil working interests included in accounts payable $
